Citation Nr: 1732994	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation greater than 40 percent for traumatic brain injury (TBI).  

2.  Entitlement to an earlier effective date prior to July 30, 2012, for the award of  service connection for traumatic brain injury (TBI).  

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1988 to July 1995.

This matter is before the Board of Veterans' Appeal (Board) on appeal from an August 2010 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board previously remanded the appeal in April 2015, and the matter has been returned for appellate consideration.  In addition to the issues listed on the previous page, the issue of service connection for a seizure disorder was before the Board in April 2015.  During the pendency of the appeal, in an April 2017 rating decision, the RO granted service connection for seizure disorder and assigned a 20 percent disability evaluation effective October 19, 2009.  As this represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).
 
This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the April 2017 VA Form 9, the Veteran's attorney specifically requested a videoconference hearing .  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal is to be granted to an appellant who requests a hearing on appeal and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (2016) (pertaining specifically to hearings before the Board).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO.  Notify the Veteran of the date, time, and place of the hearing by letter mailed to his current address of record, with a copy to his attorney.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


